Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Gerald Lynn Clark and Jo Ann Clark,                   Appeal from the 276th District Court of
Appellants                                            Titus County, Texas (Tr. Ct. No. 36,149).
                                                      Opinion delivered by Chief Justice Morriss,
No. 06-14-00035-CV         v.                         Justice Carter and Justice Moseley
                                                      participating.
Titus County, Texas, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Titus County, Texas, pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 19, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk